Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/26/2020 in which Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0326361 to Gwon et al (“Gwon”) in view of U.S. Patent Publication 2019/0179466 to Kim et al (“Kim”).
As to Claim 1, Gwon teaches a touch display panel comprising: a display unit comprising an active area in which a plurality of pixels is disposed (organic light-emitting display device having a touch sensor has...an active area AA disposed on the substrate 111; active area AA displays an image through unit pixels arranged in a matrix form, see ¶ 0027-0028; Fig. 2), and a bezel area adjacent to the active area (organic light-emitting display device having a touch sensor has...an active area AA disposed on the substrate 111 and a non-active area NA [bezel area] disposed adjacent to the active area AA, see ¶ 0027; Fig. 2); an encapsulation unit disposed on the display unit and sealing the plurality of pixels (encapsulation unit 140 prevents external moisture or oxygen from entering the light-emitting element 120, see ¶ 0136; Fig. 2); a touch sensor unit disposed on the encapsulation unit and comprising a plurality of touch sensors corresponding to the active area (touch-sensing lines 154 and touch-driving lines 152 are disposed on the second inorganic encapsulation layer 146 of the encapsulation unit 140, see ¶ 0040) and a touch passivation layer on the plurality of touch sensors (touch protective film 158 is formed to cover the touch-sensing lines 154 and the touch-driving lines 152, thus preventing the touch-sensing lines 154 and the touch-driving lines 152 from corroding due to external moisture or the like, see ¶ 0052; Fig. 2); and an antireflection unit disposed on the touch sensor unit and comprising a black matrix disposed in non-emissive areas of the active area (the color filter array includes color filters 192 and black matrixes 194 disposed on the second inorganic encapsulation layer 146, see ¶ 0074; each of the black matrixes 194 is disposed between adjacent color filters 192. The black matrixes 194 serve to divide the sub-pixel areas from each other, see ¶ 0075; Fig. 2),
Gwon does not expressly disclose an antireflection unit disposed in the bezel area, wherein the antireflection unit and the touch passivation layer overlap with the active area and the bezel area and do not overlap with at least a pad area of the bezel area, and wherein, in the bezel area, an overlapping area of the antireflection unit is equal to an overlapping area of the touch passivation layer.  
Kim teaches an antireflection unit disposed in the bezel area (a color filter layer may be on the second encapsulation layer 50. The color filter layer may include a plurality of color filters, which may overlap subpixels SP, and a black matrix that may overlap the bank 270, see ¶ 0141; Figure 8 illustrates that the third inorganic layer 311 [antireflection unit] is equivalent to the second encapsulation layer 50 and Figure 7 illustrates third inorganic layer 311 as being provided in the non-display area NDA [bezel area]), wherein the antireflection unit and the touch passivation layer overlap with the active area and the bezel area and do not overlap with at least a pad area of the bezel area, and wherein, in the bezel area, an overlapping area of the antireflection unit is equal to an overlapping area of the touch passivation layer (when the bending area BA is provided, the third inorganic layer 311 [antireflection unit] may not be provided in the bending area BA, for preventing a crack from occurring when bending is performed, see ¶ 0140; The second organic layer 313 may be on the third inorganic layer 311... The fourth inorganic layer 314 may be on the second organic layer 313, see ¶ 0161, 163; fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the bending area BA is provided, the fourth inorganic layer 314 may not be provided in the bending area BA, e.g., for preventing a crack from occurring when bending is performed, see ¶ 0165; Figure 12 illustrates, in the bezel area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal and not overlapping in the bending area BA or pad area of the bezel area. Figure 14 illustrates, in the active area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gwon with Kim to teach an antireflection unit disposed in the bezel area, wherein the antireflection unit and the touch passivation layer overlap with the active area and the bezel area and do not overlap with at least a pad area of the bezel area, and wherein, in the bezel area, an overlapping area of the antireflection unit is equal to an overlapping area of the touch passivation layer.  The suggestion/motivation would have been in order to prevent water from penetrating into the touch electrodes (see ¶ 0010).
As to Claim 2, depending on Claim 1, Kim teaches wherein, in the bezel area, a non- overlapping area of the antireflection unit is equal to a non-overlapping area of the touch passivation layer (when the bending area BA is provided, the third inorganic layer 311 [antireflection unit] may not be provided in the bending area BA, for preventing a crack from occurring when bending is performed, see ¶ 0140; The second organic layer 313 may be on the third inorganic layer 311... The fourth inorganic layer 314 may be on the second organic layer 313, see ¶ 0161, 163; fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the bending area BA is provided, the fourth inorganic layer 314 may not be provided in the bending area BA, e.g., for preventing a crack from occurring when bending is performed, see ¶ 0165; Figure 12 illustrates, in the bezel area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal and not overlapping in the bending area BA or pad area of the bezel area. Figure 14 illustrates, in the active area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal and do not overlap in the bending area or the pad area).
As to Claim 3, depending on Claim 1, Kim teaches wherein the antireflection unit further comprises: a color filter overlapping an emissive area of each of the pixels (a color filter layer may be on the second encapsulation layer 50. The color filter layer may include a plurality of color filters, which may overlap subpixels SP, and a black matrix that may overlap the bank 270, see ¶ 0141); and an organic passivation layer disposed on the touch passivation layer so as to cover the black matrix and the color filter, wherein, in the bezel area, an overlapping area of the organic passivation layer is equal to an overlapping area of the touch passivation layer (fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the organic passivation layer 340 is provided, the fourth inorganic layer 314 may cover the organic passivation layer 340, see ¶ 0164; Figure 13 illustrates the fourth organic layer 314 in the bezel area, NDA, and although not shown, the fourth organic layer 314 covers the organic passivation layer [not shown]).  
As to Claim 4, depending on Claim 1, Kim teaches wherein the antireflection unit further comprises an organic passivation layer disposed on the touch passivation layer and covering the black matrix, and2875913850.1PATENT ATTORNEY DOCKET NO.: 085246-662857(F20-0469US001)wherein, in the bezel area, an overlapping area of the organic passivation layer is equal to an overlapping area of the touch passivation layer (a color filter layer may be on the second encapsulation layer 50. The color filter layer may include a plurality of color filters, which may overlap subpixels SP, and a black matrix that may overlap the bank 270, see ¶ 0141; Figure 8 illustrates that the third inorganic layer 311 [antireflection unit] is equivalent to the second encapsulation layer 50 and Figure 7 illustrates third inorganic layer 311 as being provided in the non-display area NDA [bezel area]. The second organic layer 313 may be on the third inorganic layer 311... The fourth inorganic layer 314 may be on the second organic layer 313, see ¶ 0161, 163; fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the organic passivation layer 340 is provided, the fourth inorganic layer 314 may cover the organic passivation layer 340, see ¶ 0164; Figure 13 illustrates the fourth organic layer 314 in the bezel area, NDA, and although not shown, the fourth organic layer 314 covers the organic passivation layer 340 [not shown] and the organic passivation layer 340 would also cover the second organic layer 313).    
As to Claim 5, depending on Claim 1, Kim teaches wherein the antireflection unit further comprises a color filter overlapping an emissive area of each of the pixels (a color filter layer may be on the second encapsulation layer 50. The color filter layer may include a plurality of color filters, which may overlap subpixels SP, and a black matrix that may overlap the bank 270, see ¶ 0141), and wherein, in the bezel area, an overlapping area of the black matrix is equal to an overlapping area of the touch passivation layer (when the bending area BA is provided, the third inorganic layer 311 [black matrix] may not be provided in the bending area BA, for preventing a crack from occurring when bending is performed, see ¶ 0140; The second organic layer 313 may be on the third inorganic layer 311... The fourth inorganic layer 314 may be on the second organic layer 313, see ¶ 0161, 163; fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the bending area BA is provided, the fourth inorganic layer 314 may not be provided in the bending area BA, e.g., for preventing a crack from occurring when bending is performed, see ¶ 0165; Figure 12 illustrates, in the bezel area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal and not overlapping in the bending area BA or pad area of the bezel area. Figure 14 illustrates, in the active area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal).  
As to Claim 6, depending on Claim 1, Kim teaches wherein, in the bezel area, an overlapping area of the black matrix of the antireflection unit is equal to an overlapping area of the touch passivation layer (when the bending area BA is provided, the third inorganic layer 311 [black matrix] may not be provided in the bending area BA, for preventing a crack from occurring when bending is performed, see ¶ 0140; The second organic layer 313 may be on the third inorganic layer 311... The fourth inorganic layer 314 may be on the second organic layer 313, see ¶ 0161, 163; fourth inorganic layer 314 [touch passivation layer] may prevent oxygen or water from penetrating into the first and second touch electrodes TE and RE, see ¶ 0163; When the bending area BA is provided, the fourth inorganic layer 314 may not be provided in the bending area BA, e.g., for preventing a crack from occurring when bending is performed, see ¶ 0165; Figure 12 illustrates, in the bezel area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal and not overlapping in the bending area BA or pad area of the bezel area. Figure 14 illustrates, in the active area, third inorganic layer 311 and fourth inorganic layer 314 overlapping one another where the overlapping areas are equal).  
As to Claim 8, depending on Claim 1, Kim teaches an overcoat layer disposed on the antireflection unit and has a flat surface (the overcoat layer 312 may planarize [flat surface] a step height caused by the first and second touch electrodes TE and RE and bridge electrodes BE, see ¶ 0148; Figures 10-12 illustrate overcoat layer 312 disposed on third organic layer 311 [antireflection unit]).
As to Claim 9, Gwon and Kim depending on Claim 3, Gwon teaches
a crack prevention layer disposed in a bending area located in the bezel area (the connection electrodes 182, 172 and 174 connecting the routing line 160 and the touch pad 170 to each other are disposed in the bending area BA across the bending area BA. As shown in FIG. 3, the crack prevention layer 188 is disposed in the bending area BA so that the bending area BA is easily bent, see ¶ 0059); a touch routing line connected to each of the touch sensors and disposed in the bezel area (the connection electrodes 182, 172 and 174 connecting the routing line 160 and the touch pad 170 to each other are disposed in the bending area BA across the bending area BA, see ¶ 0059); 
a touch link line connected to the touch routing line in a jumping unit adjacent to the bending area and extended through a lower part of the crack prevention layer (second connection electrode 174 [touch link line] is exposed through the pad contact hole 176, which penetrates the crack prevention layer 188 and is electrically connected to the touch pad 170, see ¶ 0057; the connection electrodes 182, 172 and 174 [touch link line] connecting the routing line 160 and the touch pad 170, see ¶ 0059. Figure 5 illustrates second connection electrode 174 [touch link line] connected to touch routing line in a jumping unit and extended through a lower part of crack prevention layer 188); and a touch pad connected to the touch link line and disposed in the pad area (second connection electrode 174 [touch link line] is exposed through the pad contact hole 176, which penetrates the crack prevention layer 188 and is electrically connected to the touch pad 170, see ¶ 0057; the connection electrodes 182, 172 and 174 [touch link line] connecting the routing line 160 and the touch pad 170 , see ¶ 0059), 
Kim teaches wherein the antireflection unit and the touch passivation layer do not overlap with the bending area and the pad area of the bezel area (Figure 12 illustrates, in the bezel area, third inorganic layer 311 [antireflection unit] and fourth inorganic layer 314 [touch passivation layer] overlapping one another where the overlapping areas are equal and not overlapping in the bending area BA or pad area of the bezel area).  
As to Claim 10, Gwon and Kim depending on Claim 9, Gwon teaches
wherein the touch routing line is connected to the touch link line through a first contact hole in the jumping unit, and wherein the first contact hole is formed through at least one insulating layer under the touch passivation layer and exposes a side surface of a first end of the crack prevention layer (The second upper connection electrode 174 is electrically connected to the lower connection electrode 182, which is exposed through a second connection contact hole 184b, which penetrates the interlayer insulating film 114. second connection electrode 174 [touch link line] is exposed through the pad contact hole 176 [first contact hole], which penetrates the crack prevention layer 188 and is electrically connected to the touch pad 170, see ¶ 0057; the connection electrodes 182, 172 and 174 [touch link line] connecting the routing line 160 and the touch pad 170, see ¶ 0059. Figure 5 illustrates second connection electrode 174 [touch link line] connected to touch routing line in a jumping unit and extended through a lower part of crack prevention layer 188); and a touch pad connected to the touch link line and disposed in the pad area (second connection electrode 174 [touch link line] is exposed through the pad contact hole 176, which penetrates the crack prevention layer 188 and is electrically connected to the touch pad 170, see ¶ 0057; the connection electrodes 182, 172 and 174 [touch link line] connecting the routing line 160 and the touch pad 170, see ¶ 0059).  
As to Claim 11, depending on Claim 10, Gwon teaches wherein the touch routing line is located on the first end of the crack prevention layer and overlapping with the first contact hole, and wherein side edges of the antireflection unit and the touch passivation layer coincide with each other in the jumping unit (The first upper connection electrode 172 is connected to the lower connection electrode 182, which is exposed through a first connection contact hole 184a that penetrates the interlayer insulating film 114. The first upper connection electrode 172 is exposed through the routing contact hole 150, which penetrates the crack prevention layer 188, and is connected to the routing line 160, see ¶ 0056; Figure 5 illustrates these contact holes stacked on top of each other and is construed as the jumping unit).  
 As to Claim 12, Gwon and Kim depending on Claim 11, Kim teaches wherein, in the bezel area, the black matrix commonly overlaps with the touch routing lines or individually overlaps with the touch routing lines (Figure 9 illustrates third inorganic layer 311 [black matrix] overlaps the second touch line RL in the non-display area).  
	As to Claim 14, depending on Claim 10, Gwon teaches wherein the touch pad comprises: a lower touch pad connected to the touch link line (the routing line 160 [touch link line] include transparent conductive films 161 [lower touch pad] and opaque conductive films 163 formed on or under the transparent conductive films 161 in the same pattern as the transparent conductive films 161, see ¶ 0064, Fig. 5); and an upper touch pad connected to the lower touch pad through a second contact hole in the pad area (opaque conductive film 163 [upper touch pad] connected to transparent conductive film 161 [lower touch pad] through a pad contact hole 176 [second contact hole] in the touch pad 170, see ¶ 0057), wherein the second contact hole is formed through at least one insulating layer and exposes a second side surface of the crack prevention layer (The second upper connection electrode 174 is electrically connected to the lower connection electrode 182, which is exposed through a second connection contact hole 184b, which penetrates the interlayer insulating film 114. The second upper connection electrode 174 is exposed through the pad contact hole 176, which penetrates the crack prevention layer 188, and is electrically connected to the touch pad 170, see ¶ 0057), and wherein the upper touch pad is located on a second end of the crack prevention layer and an end of the insulating layer and overlapping with the second contact hole (Figure 5 illustrates opaque conductive film 163 disposed on a second end of the crack prevention layer 188 and an end of the interlayer insulating layer 114 overlapping with pad contact hole 176).  
	As to Claim 15, depending on Claim 14, Gwon teaches wherein each of the touch link line and the lower touch pad is formed of an identical metal on an identical layer to one electrode belonging to the display unit (the touch pad 170, e.g. formed of transparent conductive film 161 [lower touch pad] and opaque conductive film 163, is connected to the routing line 160, which is disposed on the lateral surface of the encapsulation unit 140 via a lower connection electrode 182 and first and second upper connection electrodes 172 and 174, see ¶ 0054; lower connection electrode 182 is formed together with the gate electrode 132 [electrode belonging to the display unit] and is formed of the same material, see ¶ 0055), and wherein each of the touch routing line and the upper touch pad is formed of an identical metal on an identical layer to one electrode belonging to the touch sensor unit (the routing line 160 and the touch pad 170 include transparent conductive films 161 [lower touch pad] and opaque conductive films 163 formed on or under the transparent conductive films 161 in the same pattern as the transparent conductive films 161, see ¶ 0064-0067; Figure 10 illustrates touch pad 170 formed on the same layer as connection electrodes 172 and 174 [electrodes belonging to touch sensor unit]).  
	As to Claim 16, depending on Claim 14, Gwon teaches wherein the display unit comprises: a circuit element layer comprising a plurality of thin film transistors (TFTs) (driving TFT 130 layer includes a semiconductor layer 134...a gate electrode 132...and source and drain electrodes 136 and 138, see ¶ 0031); and30 75913850.1PATENTATTORNEY DOCKET NO.: 085246-662857(F20-0469US001)a light-emitting element layer comprising a plurality of light-emitting elements disposed on the circuit element layer (Figure 5 illustrates light emitting element 120 layer disposed on driving TFT 130 layer), wherein the encapsulation unit is disposed on the circuit element layer so as to seal the light-emitting element layer (encapsulation unit 140 prevents external moisture or oxygen from entering the light-emitting element 120, see ¶ 0036; Figure 5 illustrates the encapsulation unit 140 is disposed on the driving TFT 130 layer), and wherein the touch link line and the lower touch pad are formed of identical metals on identical layers to a source electrode and a drain electrode of each of the TFTs (The first upper connection electrode 172 is formed together with the source and drain electrodes 136 and 138 and is formed of the same material as the source and drain electrodes 136 and 138, see ¶ 0056; The second upper connection electrode 174 is formed together with the source and drain electrodes 136 and 138 and is formed of the same material as the source and drain electrodes 136 and 138, see ¶ 0057; Figure 10 illustrates the routing line 160 and touch pad 170 formed on the same layer of source and drain electrodes 136 and 138).  
As to Claim 17, depending from Claim 14, Gwon teaches wherein the touch sensor unit comprises: a touch buffer layer on the encapsulation unit (The second inorganic encapsulation layer 146 is formed on the substrate 111, on which the organic encapsulation layer 144 has been formed, and covers the upper surface, the lower surface and the lateral surfaces of the organic encapsulation layer 144 together with the first inorganic encapsulation layer 142, see ¶ 0037; organic encapsulation layer 144 [touch buffer layer] serves as a buffer to dampen stress between respective layers according to bending of the organic light-emitting display device and enhances the planarization performance of the organic light-emitting display device. The organic encapsulation layer 144 is formed on the substrate 111, on which the first inorganic encapsulation layer 142 has been formed, see ¶ 0039, see Fig. 5); a touch passivation layer disposed on the touch insulating layer and covering the sensor metal layer (The touch protective film 158 is formed to cover the touch-sensing lines 154 and the touch-driving lines 152, thus preventing the touch-sensing lines 154 and the touch-driving lines 152 from corroding due to external moisture or the like, see ¶ 0052; The lateral protective films 148 can prevent an increase in resistance due to defective electrochemical corrosion, which may be caused by exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 are formed together with the touch protective film 158 and are formed of the same material as the touch protective film 158, see ¶ 0080); and wherein each of the touch routing line and the upper touch pad is formed of an identical metal layer to the sensor metal layer (the touch pad 170, e.g. formed of transparent conductive film 161 and opaque conductive film 163 [upper touch pad], is connected to the routing line 160, which is disposed on the lateral surface of the encapsulation unit 140 via a lower connection electrode 182 and first and second upper connection electrodes 172 and 174 [sensor metal layer], see ¶ 0054; upper connection electrodes 172 and 174 formed of a conductive material, see ¶ 0060; the routing line 160 [touch link line] include transparent conductive films 161 and opaque conductive films 163 formed on or under the transparent conductive films 161 in the same pattern as the transparent conductive films 161, see ¶ 0064, Fig. 5).  
Kim teaches a bridge metal layer comprising a plurality of first bridge electrodes on the touch buffer layer (bridge electrodes BE are directly provided on the second inorganic layer 283 [buffer metal layer]...a second buffer layer [touch buffer layer] may be separately provided between the second inorganic layer 283 of the first encapsulation film 280 and the bridge electrodes BE, see ¶ 0125); a touch insulating layer disposed on the touch buffer layer so as to cover the bridge metal layer (bridge electrodes BE are directly provided on the second inorganic layer 283 [buffer metal layer]...a second buffer layer [touch buffer layer] may be separately provided between the second inorganic layer 283 of the first encapsulation film 280 and the bridge electrodes BE, see ¶ 0125; the bridge electrode BE may be on the touch insulation layer 290, see ¶ 0136; Figure 6 illustrates touch insulating film 290 covers the second inorganic layer 283 [bridge metal layer]); a sensor metal layer comprising a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch insulating layer (the touch insulation layer 290 may include one of the touch inorganic layer and the touch organic layer; The first touch electrodes TE and the second touch electrodes RE may be on the touch organic layer, see ¶ 0129-0130), wherein the plurality of first touch electrodes and the plurality of second touch electrodes constitute a plurality of touch sensors and are spaced apart from each other, and wherein adjacent second touch electrodes are interconnected via second bridge electrodes (the first touch electrodes TE may be connected to each other by using the bridge electrodes BE in intersection areas of the first touch electrodes TE and the second touch electrodes RE, see ¶ 0130), and adjacent first touch electrodes are connected to each other via a contact hole formed in the touch insulating layer and each of the first bridge electrodes (The first touch electrodes TE and the second touch electrodes RE may be on the touch organic layer [touch insulating layer]. The first touch electrodes TE may be connected to the bridge electrodes BE through first contact holes CT1 that pass through the touch inorganic layer and the touch organic layer and may expose the bridge electrodes BE. Therefore, the first touch electrodes TE may be connected to each other by using the bridge electrodes BE in intersection areas of the first touch electrodes TE and the second touch electrodes RE, see ¶ 0130).
As to Claim 18, depending from Claim 17, Kim teaches wherein the touch routing line comprises an upper routing line and a lower routing line overlapping with each other in a state in which the touch insulating layer is interposed therebetween, and wherein the upper routing line and the lower routing line are connected to each other via a contact hole formed in the touch insulating layer (The first touch line TL may be connected to the first touch pad TP through a second contact hole CT2 that passes through the first and second inorganic layers 281 and 283 of the first encapsulation film 280 and the touch insulation layer 290, see ¶ 0131; the second touch line RL may be connected to the second touch pad RP through a third contact hole CT3 that passes through the first and second inorganic layers 281 and 283 of the first encapsulation film 280 and the touch insulation layer 290, see ¶ 0132).  
As to Claim 19, depending from Claim 17, Kim teaches wherein the first touch electrodes, the second touch electrodes, and the second bridge electrodes have a mesh pattern shape overlapping with the non-emissive area (The first touch electrodes TE and the second touch electrodes RE may be provided in a mesh structure to not overlap the red subpixel R, the green subpixels G, and the blue subpixel B of the pixels P, see ¶ 0081), and wherein the first bridge electrodes have a mesh pattern shape or a line pattern shape overlapping with the non-emissive area (Each of the bridge electrodes BE may overlap a corresponding first touch electrode TE and a corresponding second touch electrode RE. Each of the bridge electrodes BE may be provided on the bank, which may be between the red subpixel R, the green subpixels G, and the blue subpixel B, see ¶ 0082).
Claim(s) 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0326361 to Gwon et al (“Gwon”) in further view of U.S. Patent Publication 2019/0179466 to Kim in further view of Korean Patent Publication 2019/0023866 to Lee.
As to Claim 7, Gwon and Kim depending on Claim 1, Gwon and Kim do not explicitly disclose wherein the touch passivation layer has a recess located between adjacent black matrices.  Lee teaches wherein the touch passivation layer has a recess located between adjacent black matrices (blocking layer 194 is disposed between the color filters 192...touch planarization layer 196 is formed on the substrate 111 on which the color filter 192 and the blocking layer 194 [black matrix] are formed. The substrate 111 on which the color filter 192 and the blocking layer 194 are formed is planarized by the touch planarization layer 196, see ¶ 0196).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gwon and Kim in view of Lee to teach the touch passivation layer has a recess located between adjacent black matrices. The suggestion/motivation would have been in order to prevent damage to the light emitting stack that is vulnerable to chemical or moisture (see ¶ 0065).
 As to Claim 13, Gwon and Kim depending on Claim 11, Kim teaches wherein, when the black matrix individually overlaps with the touch routing lines (Figure 9 illustrates third inorganic layer 311 [black matrix] overlaps the second touch line RL in the non-display area).  
Gwon and Kim do not explicitly disclose a recess is formed in the touch passivation layer between adjacent black matrices and an insulating layer thereunder.  
Lee teaches a recess is formed in the touch passivation layer between adjacent black matrices and an insulating layer thereunder (blocking layer 194 is disposed between the color filters 192...touch planarization layer 196 is formed on the substrate 111 on which the color filter 192 and the blocking layer 194 [black matrix] are formed. The substrate 111 on which the color filter 192 and the blocking layer 194 are formed is planarized by the touch planarization layer 196, see ¶ 0196).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gwon and Kim in view of Lee to teach a recess is formed in the touch passivation layer between adjacent black matrices and an insulating layer thereunder. The suggestion/motivation would have been in order to prevent damage to the light emitting stack that is vulnerable to chemical or moisture (see ¶ 0065).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694